DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          JOSEPH WALKER,
                             Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D19-2467

                         [December 19, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Andrew L. Siegel,
Judge; L.T. Case No. 88-22394 CF10A.

  Richard L. Rosenbaum of Law Offices of Richard Rosenbaum, Fort
Lauderdale, for appellant.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

MAY, KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.